Title: To John Adams from Richard Rush, 24 October 1813
From: Rush, Richard
To: Adams, John



Dear sir.
Washington  October 24. 1813

As soon as I received your acceptable and instructing letter of the 8th of this month, I wrote to a friend in Philadelphia, who is much in the literary and political way, to beg he would inform me, if he knew, who had been writing or preparing to write a commentary upon the “Defence of the American Constitutions,” for that I had understood there was such a work on hand, if not published. As to myself, I knew not. In his answer, which I received yesterday he answers, ‘Ego quoque non sum informatus’. I infer, most probably, it has not had its birth in our part of the country; or to the south; but in New England, where, I fancy, the most of our writers are to be found. I venture, sir, to infer another thing also, from the ignorance of my correspondent, from your ignorance, and from my not being able to learn any thing from my associates in this capital, as to the author;—and that is, that he is not likely to be any body very prominent, and that the “Defence” will continue to be complemented by statesmen as it has already been, and to supply the constructors of human governments with many great ideas of political and historical truth, long after the 630 pages have had their day. That he has written in the candid spirit of a gentleman, I am happy, however, to hear. All such books deserve to be read with candour when they treat of such important subjects.
I have had the pleasure to receive your letter of the 12th instant relative to Mr H. W. Gordon. It ought to be sufficient to obtain him the appointment, and I trust it will. Mr Madison has not yet returned, but is expected tomorrow or next day.
I offer you my respectful congratulations on Harrisons victory, about which I would add a word or two, but that my wife invites me to a walk with her, the afternoon being very fine. On telling her how I was engaged, she says, by all means go on and finish your letter; but I reply no, not now. So this, sir, makes me rise from my writing desk sooner than my wishes would otherwise dictate, offering you, before I rise, the assurances of my respectfulful and devoted attachment.

Richard Rush.—